DETAILED ACTION
This communication is response to the application filed 02/18/2020. Claims 1-13, 16, 18, and 41, 42, 44-46 are pending and presented for examination. A preliminary amendment submitted 02/18/2020 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2015/0319779 to LI et al. (hereafter Li).

Regarding claim 1, Li discloses a random access method, applied to a base station see (Li, ¶ 0005), comprising: 
configuring random-access-resource configuration information, wherein the random- access-resource configuration information at least comprises time-frequency resources available for transmitting a random access signal (see Li, ¶ 0015; ¶ 0045; ¶ 0100; ¶ 0166; ¶ 0190) and a preamble format of a random access resource (see Li, ¶ 0166; ¶ 0167; ¶ 0190; ¶ 0201); 
transmitting the random-access-resource configuration information to user equipment (UE) (see Li, ¶ 0016; ¶ 0045; ¶ 0100; ¶ 0166; ¶ 0190).

Regarding claim 2, Li discloses the random access method according to claim 1, wherein the time-frequency resources available for transmitting a random access signal comprise at least one of: information of a time domain position available for transmitting a random access signal; information of a frequency domain position 

Regarding claim 3, Li discloses the random access method according to claim 2, wherein the information of the time domain position comprises at least one of: a system frame number, a subframe number, and a slot number; the information of the time domain start position comprises at least one of: a start system frame number, a start subframe number, and a start slot number (see Li, ¶ 0159; ¶ 0171).

Regarding claim 4, Li discloses the random access method according to claim 1, wherein the random-access- resource configuration information further comprises at least one of: information of a quantity of times the UE is allowed to transmit a random access signal; indication information indicating whether to stop transmitting a random access signal after a random access response (RAR) is received; a random-access-resource period; a number of a preamble used in each one of a plurality of random access signal transmission; a number of a beam used in each one of a plurality of random access signal transmission; a number of a beam group used in each one of a plurality of random access signal transmission; a number of a beam pair used in each one of a plurality of random access signal transmission (see Li, ¶ 0016; ¶ 0045; ¶ 0100; ¶ 0198).

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. The claim is merely receiver section of the network.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 2. 

Regarding claim 8, it is rejected for the same reasons as set forth in claim 3. 

Regarding claim 9, it is rejected for the same reasons as set forth in claim 4. 

Regarding claim 10, Li discloses the random access method according to claim 6, further comprising: acquiring predetermined random-access-resource configuration information, wherein the transmitting the random access signal to the base station according to the random- access-resource configuration information comprises: transmitting a random access signal to the base station according to the random-access- resource configuration information configured by the base station and the predetermined random-access-resource configuration information (see Li, ¶ 0015; ¶ 0045; ¶ 0100; ¶ 0166; ¶ 0190).

Regarding claim 11, Li discloses the random access method according to claim 10, wherein the predetermined random-access-resource configuration information comprises information of a quantity of times the UE is allowed to transmit a random access signal and/or indication information indicating whether to stop transmitting a random access signal after a random access response (RAR) is received (see Li, ¶ 0190: before the UE transmits a random access preamble signal, the UE needs to receive the PRACH parameter sent by the base station. The PRACH parameter may include one of or a combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain resource information of the 

Regarding claim 18, Li discloses the random access method according to claim 7, wherein, when the random- access-resource configuration information comprises information of a time domain start position for transmitting a plurality of random access signals or information of a frequency domain start position for transmitting a plurality of random access signals, the transmitting the random access signal to the base station according to the random-access-resource configuration information comprises: transmitting the random access signal on a time-frequency resource corresponding to the information of the time domain start position or the information of the frequency domain start position when the random access signal is transmitted to the base station for the first time see Li, ¶ 0049; ¶ 0153: a time-frequency resource used for transmitting the random access preamble signal is called a physical random access channel (Physical Random Access Channel; PRACH for short). A PRACH resource is distinguished by a time domain, a frequency domain and a code domain. Multiple PRACH resources with a same time-frequency domain identification are collectively called a PRACH resource band, the multiple PRACH resources included in one PRACH 

Regarding claim 41, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1. 
Li further discloses a base station, comprising a processor, a storage, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement steps in the random access method according to claim 1 (see Li, Fig 8).

Regarding claim 42, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1. 
Li further discloses a base station, comprising a processor, a storage, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement steps in the random access method according to claim 1 (see Li, Fig 9).

Regarding claim 46, it is rejected for the same reasons as set forth in claim 4. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Pub. 2019/0320430 to Kim et al. (hereafter Kim).

Regarding claim 5, Li discloses the random access method according to claim 4, Li implicitly disclose but does not explicitly disclose wherein the information of the quantity of times the UE is allowed to transmit the random access signal comprises at least one of: indication information indicating that the UE is allowed to transmit a single random access signal; indication information indicating that the UE is allowed to transmit a single random access signal before the UE receives an RAR; indication information indicating that the UE is allowed to transmit a plurality of random access signals; indication information indicating that the UE is allowed to transmit a plurality of random access signals before the UE receives an RAR; indication information indicating that the UE is allowed to transmit a single random access signal if an RAR reception 
However, Kim discloses wherein the information of the quantity of times the UE is allowed to transmit the random access signal comprises at least one of: indication information indicating that the UE is allowed to transmit a single random access signal; indication information indicating that the UE is allowed to transmit a single random access signal before the UE receives an RAR; indication information indicating that the UE is allowed to transmit a plurality of random access signals; indication information indicating that the UE is allowed to transmit a plurality of random access signals before the UE receives an RAR; indication information indicating that the UE is allowed to transmit a single random access signal if an RAR reception duration expires and no RAR is received; indication information indicating that the UE is allowed to transmit a plurality of random access signals if an RAR reception duration expires and no RAR is received; a quantity of times of transmitting a plurality of random access signals (see Kim, ¶ 0201: If a UE is allowed to transmit a single PRACH preamble on a RACH resource but the resource size is larger than one RACH basic unit (nl>1), the UE can 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kim and incorporate it into the system of Li to achieve an efficient random access signal transmission in the communication system through reliable resource allocation.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 5. 

Regarding claim 13, Li in view of Kim discloses the random access method according to claim 12, Kim further discloses wherein, when the random-access-resource configuration information comprises indication information indicating that the UE is allowed to transmit a single random access signal and/or indication information indicating that the UE is allowed to transmit a single random access signal before the UE receives an RAR, the transmitting the random access signal to the base station according to the random-access-resource configuration information comprises: selecting one time-frequency resource from the time-frequency resources available for transmitting a random access signal and transmitting one random access signal to the base station on the one selected time-frequency resource before an RAR is received; or, when the random-access-resource configuration information comprises indication information indicating that the UE is allowed to transmit a plurality of random access signals and/or indication information indicating that the UE is allowed to transmit a plurality of random access signals before the UE receives an RAR, the transmitting the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 16, Li discloses the random access method according to claim 9, Li does not explicitly disclose but Kim does discloses wherein, when the random-access-resource configuration information comprises a number of a preamble used in each one of a plurality of random access signal transmission, the transmitting the random access signal to the base station according to the random-access-resource configuration information comprises: encoding, for each random access signal transmission to the base station, the to-be- transmitted random access signal according to a number of a preamble corresponding to the transmission; or, when the random-access-resource configuration information comprises a number of a beam, a beam group or a beam pair used in each one of a plurality of random access signal transmission, the transmitting the random access signal to the base station according to the random-access-resource configuration information comprises: transmitting, for each random access signal transmission to the base station, the random access signal on a beam, a beam group or a beam pair corresponding to the transmission; or, when the random-access-resource configuration information comprises a random-access- resource period, the transmitting the random access signal to the base station according to the random-access-resource configuration information comprises: transmitting a plurality of random access signals according to the random-access-resource period (see Kim, ¶ 0013; ¶ 0022; ¶ 0150-¶ 0152).


Regarding claim 44, it is rejected for the same reasons as set forth in claim 5. 

Regarding claim 45, it is rejected for the same reasons as set forth in claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2016/0269163 to Wong et al. discloses method and apparatus for improving random access procedure in wireless network.
US Pub. 2018/0192445 to JIANG discloses the process of random access after selecting the preamble code, the terminal occupies, according to the time-frequency resource indicated by the time-frequency resource configuration information to transmit the selected preamble code, the corresponding time-frequency resource to transmit a random access message carrying the selected preamble code.
US Pub. 2019/0159249 to AHN et al. discloses method and device for performing random access process in unlicensed band.
US Patent 9,380,582 to Li et al. discloses method and apparatus for flexible beam communications in random access in system with large number of antenna.
US Patent 10,182,457 to Wang et al. discloses method for transmitting and receiving physical random access channel, base station and user equipment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464